Citation Nr: 1820784	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to special monthly compensation (SMC) benefits based on the need for the regular aid and attendance of another person or on account of being housebound.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from October 1949 to October 1952; during such service, he earned the Combat Infantryman Badge, Purple Heart, and other decorations.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  As the Veteran did not appear for his requested Board hearing in the matter, and did not provide an explanation for his absence, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities (posttraumatic stress disorder (PTSD), rated 100 percent; left leg (shell fragment) wound affecting Muscle Group XI and XII, rated 30 percent; right forearm/wrist (shell fragment) wounds affecting Muscle Group VII, rated 10 percent; neck (shell fragment wound) with retained foreign body affecting Muscle Group XXIII, rated 10 percent; and residual (shell fragment) wound scars of the face, left middle finger, right hand, and right eye, with a donor site scar in the inguinal region, rated 0 percent) are reasonably shown to have rendered him unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment without the assistance of others.  


CONCLUSION OF LAW

SMC based on the need for regular aid and attendance is warranted.  38 U.S.C. §§ 1114(l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed.

Legal Criteria

SMC is an additional level of compensation paid to Veterans above the basic levels of compensation for various types of losses or levels of impairment solely due to service-connected disabilities.  It reflects recognition by VA that certain disabilities, either alone or in combination, have an impact on a Veteran beyond the impairment of earning capacity which is central to the Rating Schedule.  38 C.F.R. § 4.1.  

SMC under 38 U.S.C. § 1114(l) is payable where a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless that he is in need of the regular aid and attendance (A&A) of another person.  38 C.F.R. § 3.350(b). 

Determinations as to the need for A&A must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  38 C.F.R. § 3.352(a).  Bedridden is that condition that requires the veteran to remain in bed, and the fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

It is not required that all of the enumerated factors in 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance; such eligibility requires at least one of the enumerated factors be present.  The particular personal function that a veteran is unable to perform should be considered in connection with his condition as a whole, and it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.; see also Turco v. Brown, 9 Vet. App. 222 (1996). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Accordingly, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran seeks SMC based on the need for the regular aid and attendance of another person or at the housebound rate as a result of his service-connected disabilities, which consist of the following:  PTSD, rated 100 percent; left leg (shell fragment) wound affecting Muscle Group XI and XII, rated 30 percent; right forearm/wrist (shell fragment) wounds affecting Muscle Group VII, rated 10 percent; neck (shell fragment) wound with retained foreign body affecting Muscle Group XXIII, rated 10 percent; and residual (shell fragment) wound scars of the face, left middle finger, right hand, and right eye, with a donor site scar in the inguinal region, rated 0 percent.  

The Veteran underwent several VA A&A/housebound examinations - in January 2010, March 2012, July 2013, and January 2017 - in conjunction with his claim.  On 2010 examination, the diagnoses were weakness, dementia, peripheral vascular disease, low back pain, and degenerative disc disease.  He required a cane due to an unsteady gait, and needed assistance to transfer to the examination table.  He was able to prepare his own meals (pre-packaged, microwavable only).  He needed assistance in bathing (tub or shower) as it was unsafe for him to do so alone.  He was not legally blind and did not require nursing home care or medication management.  He paid his own bills.  He could button his own clothing but had tremors.  He had pain in the right upper extremity related to shrapnel.  Due to degenerative disc disease, he was guarded in rotating his trunk and turning his head.  There was some dizziness, poor balance, and some memory loss, the cause of which was multi-factorial including PTSD.  He was able to leave his home daily, if needed, for appointments and shopping with assistance.  

On March 2012 examination, the diagnoses were dementia, PTSD, depression, peripheral vascular disease, coronary artery disease, benign prostatic hypertrophy with chronic Foley (catheter), and chronic pain.  He required a wheelchair, as he was unable to walk very well due to falls, and he needed nursing home care.  He was able to feed himself but was unable to prepare his own meals or manage his own medication and financial affairs due to confusion.  He required assistance in bathing, particularly in showering and changing his diaper.  He was not legally blind.  He had difficulty dressing.  Regarding lower extremity restrictions, he had weakness due to back and hip problems, and poor balance after a hip replacement.  Regarding restrictions of the spine, trunk, and neck, he had limited flexion and extension related to a cervical laminectomy.  He traveled beyond the nursing facility typically only to attend medical appointments, and could leave once a day if necessary.  

On July 2013 examination, the diagnoses were cervical spondylosis with myelopathy, peripheral nerve disease, peripheral vascular disease, PTSD, cerebral atherosclerosis, hypertension, hemorrhoids, and glaucoma.  The Veteran was not bedridden and could travel beyond his current domicile in a specially equipped van with a friend, typically for medical care only.  He resided in an assisted living facility and required a power wheelchair as he was unable to walk unassisted.  Relative to protecting himself from daily hazards/dangers, the Veteran had dizziness weekly (but less than daily), moderate memory loss, and occasional imbalance that affected his ability to ambulate.  Other factors included his multi-level cervical and thoracic degenerative disease s/p laminectomy in July 2010, after which he had incontinence of stool requiring a diaper (he also had a permanent in-dwelling Foley catheter).  The Veteran was unable to dress/undress, bathe, groom, or perform toileting.  His vision was better than 5/200 (corrected) in both eyes.  He had marked limitation of motion of the cervical and thoracic spine, especially following spinal surgery with fusion in 2010.  The function of the upper extremities was normal, whereas the function in the lower extremities was not normal due to limitation of joint motion, muscle weakness, atrophy, and lack of coordination.  Regarding mental competency, it was noted the Veteran had memory loss (short- and long-termed).  He knew the amount of his benefit payments and bills but could not handle them prudently (his friend had power of attorney for his financial affairs).  When asked whether the Veteran, who was service-connected for PTSD at the 100 percent rate, required ongoing, daily, and skilled personal care in the absence of which he would require hospitalization/nursing home care/other residential institutional care, the examiner replied in the affirmative.  

On January 2017 examination, his diagnoses were cervical spondylosis with myelopathy, peripheral vascular disease, lower extremity peripheral nerve disease, degenerative disc disease of the cervical and lumbar spine, hypertension, PTSD, glaucoma, cerebral atherosclerosis, and various scars from shrapnel (involving the left leg, right forearm/wrist, neck, left middle finger, right hand, right eye, inguinal region, and face (the last four not currently visible).  The findings on this examination were similar to those of the 2013 examination, with some variance.  It was noted the Veteran could travel beyond his domicile but with a trained caregiver.  He had dizziness once or more per day.  He had constant (or nearly) problems with imbalance that affected his ability to ambulate.  He had significant decreased range of motion following his 2010 cervical spine surgery.  Function in the upper extremities was not normal.  The Veteran did not know the amount of his benefits payments and bills.  In addressing his service-connected physical disabilities only, the examiner remarked that shell fragment wound scars were superficial and had no impact on the Veteran's functioning or ability to complete such activities as dressing, keeping himself clean, feeding himself, attending to the wants of nature without assistance, and protecting himself from dangers in the environment.  She was unable to address the impact of the Veteran's PTSD on his functioning, given that she was not a trained mental health clinician.  

Other evidence consists of private and VA inpatient and outpatient records.  Of particular note is that the Veteran underwent surgery on the cervical and thoracic spine in July 2010 (C3-T1 laminectomy and C2-T2 posterior spinal instrumented fusion), after which he was hospitalized for cervical wound infection (he was treated with long-term antibiotic therapy for osteomyelitis/hardware infection) and concerns about mental status changes.  The records reflected a diagnosis of delirium secondary to infection.  Incontinence of bladder and bowel also developed after the spinal surgery, the specific cause of which was not determined, and he thereafter required diapers.  Records show that in March 2011, the Veteran was admitted to an intermediate nursing care facility, and his personal care needs became greater thereafter; prior to that time, he lived alone but had people to help him (an October 2010 VA occupational therapy note indicates he had home health assistance a few hours per day).  Assessments of the Veteran's degree of independence in activities of daily living, such as in April 2012 and November 2013, resulted in scores that were generally reflective of a high level of dependence on others for basic needs such as bathing, preparing meals, toileting, and managing medication.  

There is clear evidence, as described above, to support a finding that the Veteran was unable to protect himself from the hazards of daily life and that aid and attendance of another was required to care for most of his daily personal needs, both before and after his spinal surgery in July 2010.  The essential question in this case becomes whether the Veteran's need for aid and attendance was due to his service-connected disabilities alone, without consideration of the nonservice-connected disabilities.  Each of the examinations, as well as the treatment records, indicates that he had numerous service-connected and nonservice-connected disabilities.  The Board remanded this case to the RO in October 2015 in large part to obtain evidence regarding the impact of service-connected disabilities on his ability to perform activities of daily living.  While the examiner in January 2017 found that the Veteran's service-connected shell fragment wounds were "superficial" and did not prevent him from dressing, keeping clean, feeding himself, protecting himself from hazards, etc., she did not provide any comment upon the Veteran's cervical spine surgery or his post-surgical complications and developments, which involved both physical disability (e.g., greater limitation of motion and incontinence) and mental disability (e.g., confusion).  

Significantly, the VA examiner in 2017 also did not comment upon the Veteran's mental impairments.  PTSD is the Veteran's principal service-connected disability, rated 100 percent disabling, and the private and VA medical evidence on file shows that he was considerably impacted by mental status changes.  Memory loss and confusion, for example, were two symptoms repeatedly noted to have affected the Veteran's ability to protect himself from the hazards or dangers incident to his daily environment.  While the Veteran has a diagnosis of (nonservice-connected) dementia, the record provides no basis for differentiating symptoms of dementia from those of PTSD .  See Mittleider v. West, 11 Vet. App. 181 (1998).  As it is not  possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the veteran's service-connected condition.  See 38 C.F.R. §§ 3.102, 4.3; Mittleider, supra.

Upon longitudinal review of the record, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment without the assistance of others.  Accordingly, SMC based on the need for A&A is warranted.  The award of SMC at the A&A rate renders moot the claim for SMC at the housebound rate, as SMC under 38 U.S.C. § 1114(l) is a greater benefit than SMC under 38 U.S.C. § 1114(s).  
ORDER

SMC based on the need for the regular aid and attendance of another person is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


